Citation Nr: 1004043	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
pelvic fracture with left hip pain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Attorney Michael R. Viterna


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was previously before the Board in May 2006, at 
which time it was remanded for further development.

In February 2007 the Board denied the Veteran's claim.  The 
Veteran appealed to the Court of Appeals for Veterans Claims 
(Court) which in a September 2008 decision, granted a Joint 
Motion for Remand.  The matter is now returned to the Board 
for further consideration.  

The Board notes that the Veteran's representative in a 
December 2009 written statement, titled "90 Day Response" 
has alleged the Veteran is unemployable due to his left hip 
disability, thus raising a claim for entitlement to a total 
disability rating due to individual unemployability (TDIU).  
This TDIU claim is referred to the RO for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter to 
afford compliance with the directives from the Joint Remand.  
Specifically, the Joint remand pointed out inadequacies with 
the September 2006 VA examination which the Board had relied 
on in making its determination.  This examination was noted 
to have failed to properly address the provisions regarding 
functional loss pursuant to 38 CFR 4.40, 4.45 and 4.59 as per 
Deluca v. Brown, 8 Vet App 202, 206 (1995).  

The examination was noted to have reported intensification of 
pain on tests for abduction, extension, adduction and 
external rotation, but the examiner failed to report the 
point in these tests at which the pain intensified or whether 
it affected the Veteran's use.  The Board's failure to 
discuss the adequacy of this examination was deemed erroneous 
in light of fact that the examination neglected to provide 
details regarding the Veteran's functional loss due to pain.

Furthermore since the Joint Remand was issued, the Veteran 
submitted additional evidence in the form of a lay statement 
dated in April 2009, describing the current severity of his 
symptoms.  This statement was received in December 2009 
through his attorney, who in a 90 Day Letter Response Form 
specifically requested this evidence be remanded for agency 
of original jurisdiction (AOJ) review of this evidence.  See 
38 C.F.R. §§ 19.37, 20.1304 (2009).  The attorney also 
requested that a VA examination be conducted as soon as 
possible in the cover letter which the lay statement and the 
90 Response Form were submitted with in December 2009.

In light of this, and in view of the amount of time that has 
passed since this most recent examination of September 2006, 
the Board finds it necessary to schedule a new examination 
that takes into account the functional loss provisions per 
Deluca, supra, in addition to allowing AOJ review of the 
additional evidence submitted.  

In addition, the Board notes that the most recent records of 
treatment are shown to be dated in 2003.  In view of the need 
to develop this matter further, the Veteran should be 
contacted to determine whether there are more recent records 
of treatment for his left hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask that he identify all sources of 
treatment for his claimed left hip 
disability since 2003, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 
3.159 (2009).

2.  The AOJ should schedule the Veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service- 
connected left hip disability.  The claims 
file should be made available to the 
examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the latest AMIE worksheet 
for rating disorders of the hip, and note 
(1) whether the hip disability more 
closely resembles ankylosis and if so, the 
degree at which it is ankylosed, (2) 
whether the hip disability more closely 
resembles that of a fracture with false 
joint or a non union either with or 
without loose motion (3) whether the hip 
disability more closely resembles that of 
a malunion with either a moderate or 
marked disability and (4) the active and 
passive range of motion of the left hip in 
degrees.  The examiner also should comment 
on the functional limitations caused by 
the Veteran's service-connected left hip 
disability.  It is requested that the 
examiner address the following questions:  

(a) Does the left hip disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.  Specifically, the examiner must 
address the severity of painful motion 
from intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left hip; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the hip 
due to pain attributable to the service-
connected disabilities.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2009).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


